In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-09-00183-CV

____________________


JOYCE K. TAYLOR, Appellant


V.


GREG TAYLOR, Appellee




On Appeal from the County Court at Law No. 2
Montgomery County, Texas

Trial Cause No. 08-22,747




MEMORANDUM OPINION
	The appellant, Joyce K. Taylor, filed a written notice that she no longer desires to
prosecute the appeal.  We notified the parties that we would suspend the requirement of a
formal motion and treat the communication as a motion to dismiss the appeal.  See Tex. R.
App. P. 2.  A request to dismiss the appeal has been voluntarily made by the appellant prior
to any decision of this Court.  See Tex. R. App. P. 42.1(a)(1).  No other party filed notice of
appeal.  We dismiss the appeal.  
	APPEAL DISMISSED.
                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Opinion Delivered July 30, 2009

Before McKeithen, C.J., Kreger and Horton, JJ.